DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1 recites the limitation " the measured range of points" in line6.  There is insufficient antecedent basis for this limitation in the claim.
Claim6 recites the limitation "the level of support " in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims1-3, 7  are rejected under 35 U.S.C. 102(a)(1) as being disclosed  by Lee et al US 2015/0009214(hereinafter Lee).

Regarding claim1, Lee discloses a method of determining the location of a candidate object in an environment(see fig. 2  method 200), the method including the steps of: (a) capturing a 3D point cloud scan of the candidate object and its surrounds([0013], fig. 2 step 202-204, [0090], 3D construction of a scene); (b) determining a surface geometry model of the candidate object(fig. 2 step 204, [0084], image processing module generates partial 3D mesh models of the physical objects);(c) forming a range hypothesis test comparing an expected range from the geometry model of the candidate object with the measured range of points in the 3D point cloud scan and deriving an error measure there between(fig. 2 step 206-208,  [0018], [0200], [0244], fig. 27 ); and (d) testing the range hypothesis for a series of expected locations for the geometry model of the candidate object and determining a likely lowest error measure([0200], [0244], The ICP error is calculated based upon the distance between matched and resized 3D model and 3D scan. A smaller ICP error indicates better alignment and more properly scalar).

Regarding claim2, Lee discloses the method of claim1, wherein said method is carried out on a series of different geometry models for different candidate object shapes ([0241], models with slightly different in size and dimensions, fig. 44).

	Regarding claim3, Lee discloses the method of claim 1, wherein said step (d) includes accounting for scan sensor pose and measurement uncertainty in the 3D point cloud scan model ([0238], calibration process where the captured scan from each sensor is compared against known object with certain measurement. Thus, imperfection in the accuracy of the 3D image capture device is corrected through the calibration process).

	Regarding claim7, Lee discloses a system for implementing the method of claim1(fig. 1-1, [0084], system 100 used to perform the method 200).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1-3, 7 above, and further in view of Carpenter et al US 2016/0237640(hereinafter Carpenter).

	Regarding claim4, Lee teaches all the limitation of claim1 above but does not teach and Carpenter teaches   wherein said 3D point cloud scan comprises a LIDAR scan of the object and its surrounds([0054], [0056-0057], electronic device 31 such as LiDAR device  generates three dimensional point cloud representing the outer surface of a product).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to user Lidar device as in Carpenter in order to perform accurate and consistent monitoring and detection of objects. 

Regarding claim5, Lee teaches all the limitation of claim1 above but does not teach and Carpenter teaches wherein said candidate object comprises a shovel bucket ([0015], [0054], fig. 3 digging bucket 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to monitor a ground-engaging product including digging bucket as in Carpenter such that   status of wear component determined to perform maintenance if necessary ([0077]).

Claim6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1-3, 7 above, and further in view of Neumann.

Regarding claim6, Lee teaches all the limitations of claim1 above but does not teach and Neumann teaches wherein the testing of a range hypothesis includes determines the most likely location of a candidate object by summing the level of support provided by each measurement across a family of possible range hypotheses([0029],  the final part detector (151), or strong classifier, is a combination of all weighted weak classifiers, producing an evaluation of the candidate part as .SIGMA..sub.i.alpha..sub.ic.sub.i).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use combination(summing) of all weighted weak classifiers  as in Neumann in order to generate  three-dimensional model accurately.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484